PER CURIAM.
Defendants appeal from summary and final judgments. We must reverse.
The original answers, although inartful, pled the defense of usury. The affidavits filed by defendants in opposition to plaintiff’s motion for summary judgment set forth factual allegations supporting the defense of usury. We find the defense of usury, on these actions on promissory notes, raised a genuine issue of material fact sufficient to preclude a summary judgment. We, therefore, reverse the summary and final judgments and remand for further action consistent herewith.
It is so ordered.